                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

 RAYMOND K. HEDGESPETH, JR,

        Plaintiff,                                                     ORDER
 v.
                                                               Case No. 19-cv-888-jdp
 DOUG BELIAL,

        Defendant.


       Plaintiff Raymond K. Hedgespeth, Jr, a patient at Sand Ridge Secure Treatment Center

in Mauston, Wisconsin has filed a proposed civil complaint, but has neither paid the filing fee

nor requested leave to proceed without prepayment. For this case to proceed, plaintiff must

pay the $400 filing fee or submit a properly supported motion for leave to proceed without

prepayment of the filing fee no later than November 21, 2019.

       A motion for leave to proceed without prepayment of the filing fee must be

accompanied by a certified copy of plaintiff’s resident account statement (or institutional

equivalent) for the six-month period immediately preceding the date of the complaint. 28

U.S.C. § 1915(a)(2). This court uses one method for determining the indigent status of all

institutionalized persons, even those like plaintiff who are not subject to the 1996 Prisoner

Litigation Reform Act. If I find that plaintiff is indigent, I will calculate an initial partial

payment amount that must be paid before the court can screen the merits of the complaint

under 28 U.S.C. § 1915(e)(2).
                                             ORDER

       IT IS ORDERED that plaintiff Raymond K. Hedgespeth, Jr may have until November

21, 2019 to submit the $400 filing fee or a motion for leave to proceed without prepayment

and a trust fund account statement for the period beginning approximately May 1, 2019 and

ending approximately October 31, 2019. If, by November 21, 2019, plaintiff fails to respond

to this order, I will assume that plaintiff wishes to withdraw this action voluntarily. In that

event, the case will be closed without prejudice to plaintiff filing the case at a later date.




               Entered this 31st day of October, 2019.

                                      BY THE COURT:


                                      /s/
                                      PETER OPPENEER
                                      Magistrate Judge
